982 A.2d 1225 (2009)
Larry BRENEMAN and Tammi Loch-Eberhart and William Eberhart, h/w and Richard Breneman and Autumn Breneman, h/w and Brian Breneman and Stacy Kennedy and Matthew Kennedy, h/w and Brett A. Breneman, Petitioners
v.
STONEMOR OPERATING LLC, Stonemor Pennsylvania LLC, and Smith Wilbert Vault Inc., Respondents.
No. 174 MAL 2009.
Supreme Court of Pennsylvania.
November 5, 2009.

ORDER
PER CURIAM.
AND NOW, this 5th day of November, 2009, the Petition for Allowance of Appeal is GRANTED. The issue, reframed for clarity, is:
Whether this Court should adopt Section 868 of the Restatement (Second) of Torts, permitting recovery for negligent infliction of emotional distress resulting from the mishandling of a family member's corpse?